— In an action for a divorce and ancillary relief, the defendant wife appeals from a judgment of the Supreme Court, Suffolk County (Friedenberg, J.), entered December 7, 1987, which, after a nonjury trial, inter alia, granted the plaintiff husband a divorce on the grounds of cruel and inhuman treatment and constructive abandonment, awarded him custody of the infant issue, denied her counterclaim for divorce, and denied her request for maintenance and equitable distribution of property.
Ordered that the judgment is affirmed, with costs.
A review of the record indicates that there was ample evidence to support the Supreme Court’s determination that the plaintiff was entitled to a divorce based on the defendant’s cruel and inhuman treatment and constructive abandonment (Domestic Relations Law § 170 [1], [2]; Stauble v Stauble, 72 AD2d 581; Chinnis v Chinnis, 119 AD2d 965). Further, the Supreme Court properly denied the defendant’s counterclaim for divorce, as well as her requests for maintenance and equitable distribution, based upon a failure of proof.
*406On the instant appeal, the defendant argues that she was denied the effective assistance of counsel. It is well settled, however, that with certain narrow exceptions not applicable to the case at bar, the right to the effective assistance of counsel does not extend to civil actions (see generally, Matter of Brown v Lavine, 37 NY2d 317; Walston v Axelrod, 103 AD2d 769, 770). Mangano, J. P., Lawrence, Eiber and Spatt, JJ., concur.